     Case 1:14-cv-01254-SHS-OTW Document 380 Filed 03/13/20 Page 1 of 2



Mark J. Rosenberg
Debra Bodian Bernstein
Joel H. Rosner
TARTER KRINSKY & DROGIN LLP
1350 Broadway
New York, New York 10018
Telephone: 212-216-8000
Facsimile: 212-216-8001
mrosenberg@tarterkrinsky.com
dbernstein@tarterkrinsky.com
jrosner@tarterkrinsky.com

Attorneys for Defendants Hybrid Promotions, LLC,
Jarrod Dogan, Gavin Dogan, Jeff Caldwell,
and Retailer Defendants


                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK



 THE FASHION EXCHANGE LLC,
                                               No. 1:14-cv-01254 (SHS)
                       Plaintiff,

               v.                              AMENDED NOTICE OF MOTION

 HYBRID PROMOTIONS, LLC, et al.,

                       Defendants.



       PLEASE TAKE NOTICE that, upon the accompanying Declaration of Jarrod Dogan,

dated March 3, 2020, the accompanying Declaration of Mark J. Rosenberg, dated March 13, 2020,

together with its annexed exhibits, the accompanying Local Rule 56.1 Statement of Uncontested

Material Facts in Support, dated March 13, 2020, the accompanying Memorandum of Law in

Support, dated March 13, 2020, and all prior pleadings and proceedings had herein, the

undersigned attorneys for Defendants Hybrid Promotions, LLC, Jarrod Dogan, Gavin Dogan, Jeff
     Case 1:14-cv-01254-SHS-OTW Document 380 Filed 03/13/20 Page 2 of 2



Caldwell, and the Retailer Defendants1 will move this Court, before the Honorable Sidney H.

Stein, at the courthouse located at 500 Pearl Street, New York, New York, at a place and time to

be determined by the Court, for an order pursuant to Federal Rule of Civil Procedure Rule 56,

granting partial summary judgment against Plaintiff The Fashion Exchange (“TFE”): (1) in favor

of Defendants Hybrid Promotions LLC (“Hybrid”), Jeff Caldwell, Jarrod Dogan, and Gavin

Dogan, with respect to TFE’s claims for its actual damages (including reasonable royalty) and

Hybrid’s profits and its claim for common-law unfair competition; (2) in favor of the Retailer

Defendants, with respect to TFE’s claims for its actual damages (including reasonable royalty) and

its claim for common-law unfair competition.

       Pursuant to the February 28, 2020 Order (Dkt. No. 373) of Magistrate Judge Wang,

opposition papers, if any, are to be filed with the Court on April 13, 2020 and reply papers, if any,

are to be filed with the Court on April 27, 2020.

Dated: New York, New York
       March 13, 2020

                                              Respectfully submitted,

                                              TARTER KRINSKY & DROGIN LLP
                                              Attorneys for Defendants Hybrid Promotions, LLC,
                                              Jarrod Dogan, Gavin Dogan, Jeff Caldwell,
                                              and Retailer Defendants


                                              By:     /s/ Mark J. Rosenberg
                                                      1350 Broadway
                                                      New York, New York 10018
                                                      Telephone: 212-216-8000
                                                      Facsimile: 212-216-8001
                                                      mrosenberg@tarterkrinsky.com

1
 The “Retailer Defendants” are all the active corporate defendants in this matter other than Hybrid
and Sears Brands, LLC. See Declaration of Mark J. Rosenberg, dated March 13, 2020, at 2 n.1.
                                               2
